                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION



MIKE SETTLE,                                    )
                                                )
       Petitioner,                              )
                                                )
v.                                              )                Case No. 1:18-cv-1010-STA-jay
                                                )
MIKE PARRIS,                                    )
                                                )
       Respondent.                              )



      ORDER DIRECTING CLERK TO MODIFY RESPONDENT AND SEND FORM,
                   DENYING MOTION FOR STAY AS MOOT,
                                 AND
                  GRANTING MOTION TO AMEND PETITION


       Petitioner Mike Settle has filed a pro se habeas corpus petition (the “Petition”), pursuant

to 28 U.S.C. § 2241. (ECF No. 2.) Before the Court is Petitioner’s motion to stay (ECF No. 16)

and motion to amend the Petition (ECF No. 18). In his motion to stay, he asks that the Court

stay proceedings in this case pending the resolution of his state court claim that the prosecution

withheld evidence in violation of Brady v. Maryland, 373 U.S. 83 (1963). In his motion to

amend, he represents that he has now exhausted his Brady claim, and therefore wishes to amend

the Petition to add the claim. In light of the allegation that the claim has been exhausted, the

motion to stay is DENIED as moot. Because Respondent Mike Parris 1 has not yet responded to

the Petition, the motion to amend is GRANTED. Petitioner shall file an amended petition on the

Court’s form within twenty-eight days of entry of this order. He is advised that he should

present in the amended petition all claims that he wishes to assert, and that the amended petition

       1
         The Clerk is DIRECTED to substitute Mike Parris for Shawn Phillips as Respondent.
See Fed. R. Civ. P. 25(d).
                                                1
will supersede the Petition. The Clerk is DIRECTED to send Petitioner the Court’s official §

2241 form.

       IT IS SO ORDERED.


                                          s/ S. Thomas Anderson
                                          S. THOMAS ANDERSON
                                          CHIEF UNITED STATES DISTRICT JUDGE

                                          Date: September 25, 2019




                                             2
